UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4935


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRACEY JERMONT BRITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Louise W. Flanagan,
District Judge. (2:14-cr-00002-FL-1)


Submitted:   June 8, 2015                 Decided:   July 22, 2015


Before WILKINSON, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished opinion. Judge Duncan wrote the opinion
in which Judge Wilkinson and Judge Harris joined.


Thomas P. McNamara, Federal Public Defender, Robert E. Waters,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant.      Thomas G.
Walker, United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DUNCAN, Circuit Judge:

     Tracey   Brite   appeals   his       87-month    sentence    for    felony

possession of a firearm.     He argues that because the record does

not support the finding that he “used or possessed” a firearm “in

connection     with      another          felony     offense,”          U.S.S.G.

§ 2K2.1(b)(6)(B), the district court erred by applying a four-

level sentencing enhancement.      We find this argument unavailing,

and consequently affirm Brite’s sentence.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the material before this court and argument will not

aid the decisional process.

     In June 2011, confidential informants began reporting to

officers of the Pasquotank County Sheriff’s Office (“PCSO”) that

Brite was storing and distributing drugs from his home in Elizabeth

City, North Carolina.    On September 26, 2011, officers of the PCSO

and the Beaufort County Sheriff’s Office (“BCSO”) detained two

suspects and seized over one kilogram of cocaine.                 One of the

suspects advised the officers that they purchased the cocaine from

Brite.   That same day, officers conducted a “knock and talk” at

Brite’s home, during which, officers reported, Brite admitted to

storing and distributing drugs.           The officers searched the house

and found a loaded .357 caliber revolver, two digital scales, a

glass    measuring    container,   and       two     bottles     of     creatine

monohydrate--a bodybuilding powder the government contends Brite

                                      2
used to cut cocaine for sale.        One of the scales and the glass

measuring container later tested positive for cocaine residue; the

revolver was not tested.

       Despite Brite’s admissions and the evidence gathered from his

house, the officers who searched his house did not arrest or charge

him.     Instead, according to officer reports, Brite agreed to

cooperate, and the officers let him go with instructions on how to

contact them.        However, when the officers returned to Brite’s

residence several days later, they discovered that he had moved to

Maryland.

       By May 20, 2014, Brite returned to Elizabeth City and was

arrested for felony possession of the revolver recovered in the

September 26, 2011 search of his house.        According to reports of

the arresting officers and testimony from a special agent with the

Bureau of Alcohol, Tobacco, and Firearms (“ATF”) who interviewed

Brite, after his arrest, Brite again admitted that he sold drugs,

describing himself as a “small-time dealer.”          J.A. 52.   A U.S.

Probation Officer prepared a Pre-Sentence Report (“PSR”), which

calculated a total offense level of 25, including a four-level

enhancement    for    “possess[ing   a]   firearm   and   ammunition   in

connection with another felony, that offense being the Unlawful

Possession with Intent to Distribute a Controlled Substance.” J.A.

88 (citing U.S.S.G. § 2K2.1(b)(6)(B)).          The PSR calculated a

Sentencing Guidelines range of 70 to 87 months.

                                     3
      Brite objected to all references in the PSR that he ever

distributed or admitted to distributing controlled substances and

to all references to any cooperation agreement.     At his detention

hearing, Brite admitted to possessing the revolver as a convicted

felon, stating that he needed it “for protection,” though he denied

that it had any connection to drug trafficking activity.     J.A. 50-

51.   Relying on Brite’s statement that he needed the revolver “for

protection,” his self-description as a “drug dealer,” his use of

the creatine powder as a cutting agent, and the cocaine residue

recovered from his house, the district court concluded that Brite

distributed drugs and that the revolver was connected to those

activities.     Accordingly,   the   court   applied   a   four-level

enhancement under U.S.S.G. § 2K2.1(b)(6)(B) and imposed a sentence

of 87 months.   Brite timely appealed.

      On appeal, Brite contends that evidence of cocaine residue

near a firearm alone is insufficient to support a four-level

enhancement for possession of a firearm in connection with felony

distribution of cocaine.   We conclude that the district court did

not clearly err in its findings and affirm Brite’s sentence.

      We review the factual findings underlying a district court’s

sentencing decision for clear error.      United States v. Manigan,

592 F.3d 621, 626 (4th Cir. 2010).       Under the clearly erroneous

standard, “[i]f the district court's account of the evidence is

plausible in light of the record viewed in its entirety, the court

                                 4
of appeals may not reverse.”           Belk v. Charlotte-Mecklenburg Bd. of

Educ., 269 F.3d 305, 318 (4th Cir. 2001) (quoting Anderson v. City

of Bessemer City, 470 U.S. 564, 573-74 (1985)).                 “The burden is on

the government to prove by a preponderance of the evidence that

the sentencing enhancement should be applied.”                  United States v.

Steffen, 741 F.3d 411, 414 (4th Cir. 2013).                      While the mere

possession of a firearm while involved in distributing drugs is

not    sufficient      to    support      an    enhancement      under    U.S.S.G.

§ 2K2.1(b)(6)(B), evidence that the firearm was used to protect

the drugs or that it “emboldened” the defendant will support the

enhancement.     United States v. Jenkins, 566 F.3d 160, 162-63 (4th

Cir. 2009).

       Here, Brite’s description of the evidence is misleading.                 The

district court relied on more than the cocaine residue recovered

from   Brite’s    house--though      it   did    note    that   the   residue   was

“compelling.”        J.A. 61.   While Brite contests other elements of

the    record   on   which   the    district     court    relied--such     as   his

purported self-description as a “drug dealer” and his use of the

creatine powder as a cutting agent--a reasonable factfinder, fully

crediting police and ATF testimony for the government, could find

that    Brite    distributed       cocaine.       Similarly,      given   Brite’s

statement that he used the revolver “for protection,” a reasonable

factfinder could find that the revolver emboldened Brite or that

he used it to protect his stock of drugs for sale.                     Even if we

                                          5
held the evidence here to be sufficient to support the opposite

conclusions--an   analysis   we   need   not   and   do   not   undertake--

“[w]here there are two permissible views of the evidence, the

factfinder's choice between them cannot be clearly erroneous.”

Belk, 269 F.3d at 318 (quoting Anderson, 470 U.S. at 574).

     For the foregoing reasons, the sentencing order of the

district court is

                                                                  AFFIRMED.




                                   6